679 F.3d 132 (2012)
UNITED STATES of America
v.
Alfredo GASCA-CHAVEZ, also known as Alfredo Navarro
Alfredo Gasca-Chavez, Appellant.
No. 11-1952.
United States Court of Appeals, Third Circuit.
Submitted Pursuant to Third Circuit LAR 34.1(a) May 15, 2012.
Filed: May 17, 2012.
Eric B. Henson, Esq., Francis C. Barbieri, Jr., Esq., Ewald Zittlau, Esq., Office of United States Attorney, Philadelphia, PA, for Plaintiff-Appellee.
Brett G. Sweitzer, Esq., Elizabeth Toplin, Esq., Federal Community Defender Office for the Eastern District of Pennsylvania, Philadelphia, PA, for Appellant.
Before: SMITH, FISHER and GARTH, Circuit Judges.

JUDGMENT ORDER
D. MICHAEL FISHER, Circuit Judge.
Alfredo Gasca-Chavez appeals his judgment of conviction and sentence on the basis that 18 U.S.C. § 922(g)(5) is unconstitutional on its face and/or as applied to the facts of this case. Gasca-Chavez concedes that his argument is foreclosed by binding Third Circuit precedent, and he raises the issue on appeal solely to preserve it for Supreme Court review.
The judgment of the U.S. District Court for the Eastern District of Pennsylvania entered April 1, 2011, is hereby affirmed.